 Case 2:17-cv-00394-JRG Document 124 Filed 10/05/18 Page 1 of 4 PageID #: 2794



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

     ENERPOL, LLC                                      §
                                                       §
            Plaintiff,                                 §
                                                       §
     v.                                                § Civil Action No. 2:17-cv-394-JRG
                                                       §
     SCHLUMBERGER TECHNOLOGY                           § JURY TRIAL DEMANDED
     CORPORATION,                                      §
                                                       §
            Defendant.                                 §
                                                       §


                                         FINAL JUDGMENT

          Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure and EnerPol’s Motion for

Entry of Final Judgment and Dismissal of Counterclaims (Dkt. No. 115), the Court hereby

HOLDS, ORDERS, and ENTERS JUDGMENT as follows:

1.        This is a patent infringement action brought by EnerPol, LLC (“EnerPol”) against

Schlumberger Technology Corporation (“Schlumberger”) for infringement of certain claims of

U.S. Patent No. 6,949,491 (the “’491 patent”).

2.        EnerPol has alleged that Schlumberger’s BroadBand Sequence, OpenPath Sequence,

StimMORE, HiWAY, and FiberFRAC services (the “Accused Services”) infringe claims 1-17, 19,

and 21-25 of the ’491 patent. Of these asserted claims, claims 1 and 24 are independent. The

remaining asserted claims depend from claim 1 or claim 24.

3.        In response to EnerPol’s Complaint, Schlumberger asserted affirmative defenses of

invalidity and unenforceability of the ’491 patent, and counterclaimed for infringement of United

States Patent Nos. 7,565,929; 8,183,179; and 8,220,543.

4.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 1338.

5.        On March 15, 2018, the Court issued its Memorandum Opinion and Order

                                                   1
 Case 2:17-cv-00394-JRG Document 124 Filed 10/05/18 Page 2 of 4 PageID #: 2795



construing certain terms of the ’491 patent. (Dkt. No. 111.) That Order construed the term

“polymer-continuous liquid phase” in independent claim 1 to mean “polymer in a liquid state that is

greater than fifty percent (50%) by volume of the fluid that does the fracturing in the formation.” (Id.

at 11.) That Order further construed the phrase “continuous liquid phase” in independent claim 24

to have the same meaning. (Id. at 23.)

6.    Pursuant to a Stipulation of Inability to Prove Infringement (Dkt. No. 115-1) filed by

EnerPol, it is stipulated by Plaintiff that under the Court’s construction of “polymer-continuous

liquid phase,” EnerPol cannot prevail on the issue of infringement of claim 1 of the ’491 patent or

its dependent claims as to Schlumberger’s Accused Services. EnerPol’s Infringement Contentions

identify the displacing of degradable thermoplastic polymer, such as polylactide resin (also called

polylactic acid or PLA), as meeting the step of displacing a “polymer-continuous liquid phase”

from the wellbore into the formation at a pressure greater than the fracturing pressure of the

formation. This displacing does not involve displacing polymer in a liquid state that is greater than

fifty percent (50%) by volume of the fluid that does the fracturing in the formation. Therefore,

under the Court’s Claim Construction Order, EnerPol cannot meet the “polymer-continuous liquid

phase” limitation of claim 1 or its dependent claims.

7.    EnerPol also stipulates that under the Court’s construction of “continuous liquid phase,”

EnerPol cannot prevail on the issue of infringement of claim 24 of the ’491 patent or its dependent

claims as to Schlumberger’s Accused Services. EnerPol’s Infringement Contentions identify the

injection of degradable thermoplastic polymer, such as polylactide resin (also called polylactic acid

or PLA), in the Accused Services as meeting the step of “inject[ing] the continuous liquid phase

into the formation.” This injection does not involve injection of polymer in a liquid state that is

greater than fifty percent (50%) by volume of the fluid that does the fracturing in the formation.

Therefore, under the Court’s Claim Construction Order, EnerPol cannot meet the “continuous


                                                  2
  Case 2:17-cv-00394-JRG Document 124 Filed 10/05/18 Page 3 of 4 PageID #: 2796



 liquid phase” limitation of claim 24 or its dependent claims.

 8.    During the mediation on March 22, 2018, EnerPol and Schlumberger entered into a

 Memorandum of Agreement (“MOA”) as follows:

               EnerPol, LLC (“EnerPol”) and Schlumberger Technology Corporation
               (“Schlumberger”) (collectively, “the Parties”) agree that they will
               enter and file a stipulation of noninfringement based on the Court’s
               claim construction order (ECF No. 111) not later than Thursday,
               March 29, 2018, with each side bearing its own costs. The parties
               further agree that, as part of the Stipulation of Noninfringement,
               Schlumberger will dismiss its counterclaims without prejudice.

 On the same date, EnerPol and Schlumberger also agreed to a halt to all discovery activities. The

 parties twice agreed to extend the deadline for compliance with the Memorandum to April 5, 2018.

 9.    Notwithstanding the MOA reached during mediation, the parties did not reach complete

 agreement on a stipulation of noninfringement and EnerPol filed its Motion for Entry of Final

 Judgment and Dismissal of Counterclaims (Dkt. No. 115) which is currently before the Court.

 10.   Based on EnerPol’s Stipulation of Inability to Prove Infringement and the MOA between the

 parties, Schlumberger’s unadjudicated affirmative defenses and counterclaims should be dismissed

 without prejudice. This dismissal is made without prejudice to facilitate and recognize

 Schlumberger’s right to reassert the foregoing affirmative defenses and counterclaims should any of

 EnerPol’s infringement claims regarding the ’491 patent be revived for any reason (including, but

 not limited to, modification of the Court’s claim constructions on appeal).

11.    For the reasons entered herewith, there is no just reason to delay entry of final judgment on

those claims and permit immediate appeal.

12.    This Final Judgment is entered without prejudice to any rights the parties have post-

judgment and/or the parties’ right to appeal any other aspect of the Court’s rulings preceding this

Final Judgment.




                                                  3
Case 2:17-cv-00394-JRG Document 124 Filed 10/05/18 Page 4 of 4 PageID #: 2797



       Accordingly, it is ORDERED and the Court hereby enters JUDGMENT as follows:

    1. EnerPol does not infringe any of the asserted claims of the ’491 Patent, and as such, EnerPol

       shall take nothing from Schlumberger as regards such asserted claims.

    2. Schlumberger’s counterclaims are DISMISSED WITHOUT PREJUDICE, for the reasons

       recited above.

    3. This Judgment is FINAL and APPEALABLE under Rule 54(b) of the Federal Rules of
.
       Civil Procedure.

    4. Each party shall bear their own fees and costs, including attorneys’ fees.

    5. The Clerk is directed to keep the above-captioned case open.

    6. The Court’s previous stay of this case is continued until the deadline for filing an appeal has

       expired (where no appeal is perfected) or the Federal Circuit’s mandate on any perfected

       appeal is entered, or until subsequent order by this Court.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 4th day of October, 2018.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                  4
